Citation Nr: 0022421	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-07 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disability of 
the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to October 
1947.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In May 2000, the veteran appeared before the undersigned 
Board member and gave testimony in support of his claim by 
way of a videoconference.  


FINDING OF FACT

The claim of entitlement to service connection for a skin 
disability of the feet is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disability of the feet is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces. 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection. In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded. 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions. See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). Service connection generally requires: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury. See Epps, supra; Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition. Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent. If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology. Savage, 10 Vet. 
App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

A review of the veteran's service medical records shows that 
he was diagnosed with pes cavus on an undated report of 
examination prior to discharge.  There is also a May 1946 
record of treatment for acute pedal epidermitis, bilateral, 
mild. On his September 1947 discharge examination report, it 
was noted that examinations of the skin and feet were normal.  

Relevant post-service evidence includes records of treatment 
by VA beginning in the 1980's.  On examination of the hands 
and feet in April 1998, scaliness of the hands and feet was 
noted.  Onychomycosis was diagnosed.  

In May 2000, the veteran testified at a personal hearing 
before the undersigned member of the Board.  He stated that 
he was treated in service for cracking on the bottom of his 
feet while in Japan in June, July and August of 1947.  He 
testified that he was told he had jungle rot.  He stated that 
after service he used foot powder, sprays and ointment to 
treat the condition.  He reported that he went to VA in the 
1950's for treatment.  The veteran denied having any problems 
with pes cavus.  A complete transcript is of record.  

The veteran contends that he was treated in service for skin 
problems of the feet, and the record contains a finding of an 
acute skin problem of the feet during service in 1946.  A 
review of this evidence reveals that the veteran has been 
diagnosed with a current skin disorder of the feet.  However, 
no examiner has related the disorder to any disease or injury 
incurred in service some 50 years earlier.  Thus, the only 
evidence purporting to link the veteran's current skin 
problems of the feet to any incident of service, consists of 
statements and testimony offered by the veteran himself.  As 
the veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding the medical 
etiology of a current disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995), citing Grottveit, in which the Court held 
that an appellant does not meet his or her burden of 
presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
appellant presents lay testimony by persons not competent to 
offer medical opinions. Thus, the Board finds that the 
veteran's lay opinions do not provide competent evidence of 
the required nexus.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim, and the claim must be denied on 
that basis. As the duty to assist is not triggered here by 
the submission of a well-grounded claim, the Board finds that 
VA has no obligation to further develop the veteran's claim.  
See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment in service or shortly thereafter 
would be helpful in establishing a well-grounded claim, as 
well as medical opinion linking any current findings with the 
veteran's military service.  Robinette v. Brown, 8 Vet. App. 
69 (1995).


ORDER

Service connection for a skin disability of the feet is 
denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 5 -


- 5 -


